Citation Nr: 0631654	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-04 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from January 1970 to 
September 1971.  His decorations include the Combat 
Infantryman Badge and the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In June 2005 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  A cervical spine disorder is related to the veteran's 
service.

2.  A lumbar spine disorder is related to the veteran's 
service.


CONCLUSIONS OF LAW

A cervical spine disorder was incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).

A lumbar spine disorder was incurred in active service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant' s 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant' s representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for chest 
pains.  The appellant was provided adequate notice as to the 
evidence needed to substantiate his claim.  In a VCAA letter 
of July 2005 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would 
attempt to obtain on his behalf, and what evidence was to be 
provided by him.  In addition, the appellant was informed of 
the specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board notes that the VCAA notice did not predate the 
initial rating decision.  However, the Board notes that the 
VCAA letter of July 2005 was issued as a result of the 
Board's remand of June 2005 which required the RO to comply 
with the requirements of the VCAA.  Therefore, there can be 
no error with the timing of the notice.  

The Board also notes that to be consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that supports the 
claim, or something to the effect that the claimant should 
"submit any additional evidence that supports your claim."  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letter dated in July 2005 specifically described the 
evidence needed to establish entitlement and requested that 
the appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant 
to the appellant's claim.  Therefore, the Board finds that 
the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same  in a timely manner.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In 
connection with the current appeal, service medical records, 
private medical records and VA outpatient records have been 
obtained.  The veteran was afforded a VA examination.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  
No further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).
 
A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided 
by either lay or medical evidence, as the situation 
dictates; and competent evidence as to a nexus between the 
in-service injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1995).

The evidence on file shows that the veteran served in combat 
during his period of active duty.  The provisions of 38 
U.S.C.A. § 1154(b) provide that in the case of any veteran 
who engaged in combat with the enemy in active military 
service during a period of war, the Secretary shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran contends that he is entitled to service 
connection for disorders of he cervical and lumbar spine.  
He claims that these disorders are a result of carrying 
heavy packs and supplies while serving in the Republic of 
Vietnam.

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  In 
this case, the veteran's combat experience can be verified 
by his personnel service record which shows that the veteran 
served in the Republic of Vietnam, and has been awarded the 
Combat Infantryman's Badge, the Vietnam Service Medal, the 
Vietnam Campaign Medal and the Purple Heart Medal.  The 
veteran has alleged that his cervical and lumbar spine 
problems are a result of carrying heavy backpacks and 
supplies during combat in the filed.  He has noted that on 
one occasion while in Vietnam, he jumped out of a helicopter 
with a heavy backpack onto a rice paddy and fell backwards 
and hurt all over.  He has also reported being knocked 
backwards from a shrapnel wound injury.  Although the 
veteran's service medical records are silent for any 
complaints of or treatment for problems with the cervical 
and/or lumbar spine, the Board notes that the veteran's 
accounts are consistent with combat condition.  Furthermore, 
the veteran's treatment records show that the veteran 
sustained a shrapnel wound to the chest while in combat.  
Therefore, the Board accepts as true that the veteran 
injured his back and neck while in service.  

For a grant of service connection, competent evidence of a 
current disability, and of a link between the current 
disability and service is required.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 
Vet. App. 498, 507-13 (1995).  

At a VA examination of February 2006 the VA examiner found 
that the veteran suffered of chronic strain of the cervical 
and lumbar spine.  After reviewing the veteran's file and 
examining the veteran, the VA examiner opined that: 

"It is my opinion as the examining board certified 
orthopedic surgeon after reviewing the Veteran's 
claims file and service medical records that he 
did not complain of neck or back pain nor was he 
seen for neck or back pain while in the military 
service. . . Note that while in Vietnam he 
indicates he weighed 150 pounds and carried heavy 
packs, supplies, and weapons.  He also indicated 
that after jumping out of a helicopter into rice 
paddy [he] fell and went into the water . . . and 
then 'hurt everywhere.'  However, he does not 
recall if he had neck or back pain at that time.  
The veteran indicates that when he had a shrapnel 
injury into his chest in 08/1970 the shrapnel 
knocked him back onto his back from the kneeling 
position but he does not recall neck or back pain 
at that time.  The veteran had one motor vehicle 
accident [in] which his car was hit from the back 
and may have been associated with a neck extension 
flexion injury, but he denies any neck or back 
pain at that time, or any treatment or claim for 
injuries.

It is my opinion that although service medical 
records do not substantiate his claims of injuries 
of the cervical spine and lumbar spine, the above 
alleged occurrences . . . may have contributed to 
his C-spine and L-spine conditions.  The veteran 
gives a history of starting chiropractic 
treatments of his neck within [a] year of 
completion of military service is also suggestive 
of neck injury during military service."

The Board finds the opinion of the VA examiner to be the 
most probative and of highest weight.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) ("It is the responsibility of the 
BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)).  The VA expert had the veteran's claims files 
available for review and had the opportunity to examine the 
veteran.  The Board finds the examiner's opinion to be 
speculative.  The Court has held that medical opinions 
expressed in terms of "may" can also mean "may or may not."  
See Obert v. Brown, 5 Vet. App. 30 (1993); see also Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that 
there was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the 
medical evidence favorable to the appellant's claim did 
little more than suggest the possibility that the veteran's 
illness might have been caused by his wartime radiation 
exposure).  However, use of cautious language does not 
always express inconclusiveness in a doctor's opinion on 
etiology, and such language is not always too speculative. 
 It follows then, that an etiological opinion should be 
viewed in its full context, and not characterized solely by 
the medical professional's choice of words.  Lee v. Brown, 
10 Vet. App. 336 (1997).  It appears to this Board Member 
that the intent of the examiner was to establish a 
relationship to the veteran's period of service rather than 
not establishing a relationship to service.  It seems that 
based upon the examiners context (referencing of treatment 
immediately after service), the medical opinion constitutes 
positive evidence rather than a purely speculative opinion.  
The AOJ could have returned the file and sought 
clarification but did not.  In reaching this determination, 
the Board again notes the provisions of 38 U.S.C.A. § 1154 
and accept that there was inservice injury or trauma to the 
cervical and lumbar regions.  The Board has doubt and such 
doubt is resolved in favor of the veteran.


Accordingly, service connection is granted.  

ORDER

Service connection for a cervical spine disorder is granted.

Service connection for a lumbar spine disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


